Title: From John Adams to Edmund Jenings, 29 November 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Nov. 29. 1781
Sir

I have recd your favours of 14 and 26. I thank you for the Extract, and hope you will discover by whom and to whom it was written. I dont See the Virtue nor the Wisdom, nor the Honour of writing Such Things to the English. It would be Sufficient, one should think to write them to America. However, just as they please. As long as they pursue with tryumphant success, the System, which was urged with so much Ardour as to give offence, I am very easy.
I thank you sir for your Care in sending me Receipts from the Prisoners Manley, Talbot, Field, Curtis, Bass, Savil, and Newcomb. The next time I send a Bill it shall not have my name upon it, which was unnecessarily done in this Case and against my Intention.
Pray put me into a safe Way of Writing to our Friends at Madrid.
I have, caused to be neatly bound, the first Volume of the Politique Hollandais, but have not yet found a Conveyance for it to you. The first that presents I will embrace.
We have no Mail from London, for a long time. I presume they will be kept back.
There will be much Noise in Parliament, but the Madmen will pursue their Course. Their Ennemies must have more Tryumphs yet, and themselves more Humiliations. We have yet more interesting News to hear before the Close of the Campain. The fate of Clinton and Graves, is not less problematical at present than that of Cornwallis was Six Weeks ago.
Civil Government is again established in Georgia and South Carolina, and I fancy all the southern states will have a quiet and a joyfull Winter.
Cornwallis has fared worse than Burgoine. What an Army has he sacrificed? Not less, I believe than, fifteen thousand Men. He comes I hope to take his Place among the Lords—it is very proper that America should have at least one Prisoner of War in each house of Parliament, while the English have one american a Prisoner of state in the Tower. When will the Folly and Absurdity of this nation have an End?

General Greens Victory, near Charlestown, is very nearly as important in the Sum of Things, as the Capture of Cornwallis. The Cash which Cornwallis’s Army, will Spend in the Back Parts of Virginia, Maryland and Pensilvania, will be great Resource to the People. And all the Soldiers of that army who can work upon Farms or at any Kind of Trade, will be usefully employed for the united states and profitably for themselves.
Fine Crops in America and Paper Money abolished. Cash not scarce.

J.A.

